Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "e.g., a hearing aid" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Dependent claims 2-18 are rejected for the same reason as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 16-18 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 20190222943 A1), and further in view of Jensen (US 20170345439 A1).
Regarding claim 1, 19, 21, Andersen discloses a hearing device, a method of operating, and hearing aid, e.g. a hearing aid, configured to be worn by a user at or in an ear or to be fully or partially implanted in the head at an ear of the user, the hearing device comprising: 
an input unit for providing at least one electric input signal (Andersen, ¶ [0042]: “An input unit providing at least one electric input signal representing sound comprising speech components”) in a time frequency representation k, m, where k and m are frequency and time indices, respectively, and k represents a frequency channel (Andersen, ¶ [0057]: “the hearing device is/are adapted to process a signal of the forward and/or analysis path in a number of different frequency channels”), the at least one electric input signal being representative of sound and comprising target signal components and noise components (Andersen, Fig. 4A, items S, N1, N2, N3).
a signal processor (Andersen, ¶ [0163]) comprises a neural network, wherein the weights of the neural network have been trained with a plurality of training signals (Andersen, ¶ [0163]: “The multitude of electric input signals are fed to processor for generating a single processed electric input signal, which is used as input to the first trainable neural network”).
However, Andersen fails to teach an SNR estimator for providing a target signal-to-noise ratio (SNR) estimate for said at least one electric input signal in said time 
In an analogous field of endeavor, Jensen (US 20170345439 A1) discloses
an SNR estimator for providing a target signal-to-noise ratio (SNR) estimate for said at least one electric input signal in said time frequency representation (Jensen, ¶ [0028]: “the determination of the a priori SNR may e.g. be beneficial for SNR estimation at speech onsets, where large increases to the SNR typically occur over a short time”),
an SNR-to-gain converter for converting said target signal-to-noise ratio estimates to respective gain values (Jensen, ¶ [0153]: “SNR may … be converted to a gain in an …SNR to gain conversion unit”) in the time frequency representation (Jensen, ¶ [0082]: “estimating … signal to noise ratio … of a time-frequency representation … of an electric input signal representing a time variant sound signal consisting of target speech components and noise components”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective failing date of the claimed invention to combine Jensen with Andersen to estimate a signal to noise ratio, and providing a time-frequency representation of an electric input signal.
Regarding claim 2, the combination of Andersen and Jensen discloses all the limitations of claim 1.
Andersen further discloses a hearing device wherein said SNR estimator and/or said SNR-to-gain converter comprises the neural network (Andersen, ¶ [0146]: “an estimated speech intelligibility provided by the neural network …a reliable estimator of intelligibility within all considered acoustical environments and for all types of degradation (e.g. types of noise (e.g. its spectro-temporal and/or spatial distribution), signal-to-noise ratios”). 
 	Regarding claim 3, the combination of Andersen and Jensen discloses all the limitations of claim 1.
 Jensen further discloses a hearing device wherein said SNR estimator comprises first and second SNR estimators (Jensen, ¶ [0057]: “an a priori SNR estimate of a given hearing aid that forms part of a binaural hearing aid system is based on a posteriori SNR estimates from both hearing aids of the binaural hearing aid system.”).  
Regarding claim 4, the combination of Andersen and Jensen discloses all the limitations of claim 3. 
Jensen further discloses a hearing device wherein said first and second SNR estimators are sequentially coupled, so that the output of the first SNR estimator is used by the second SNR estimator to provide an improved SNR estimate (Jensen, Fig. 1A, items “A posteriory SNR” and “A priory SNR”, ¶ [0152]).  
Regarding claim 5, the combination of Andersen and Jensen discloses all the limitations of claim 4. 
Jensen further discloses a hearing device wherein the output of said second SNR estimator is used as input to said SNR-to-gain converter (Jensen, ¶ [0153]: “The a priori SNR may e.g. be converted to a gain in an optional SNR to gain conversion unit”). 
Regarding claim 6, the combination of Andersen and Jensen discloses all the limitations of claim 3. 
Jensen further discloses a hearing device wherein the outputs of said first and second SNR estimators are used in parallel as inputs to said SNR-to-gain converter (Jensen, Fig. 10, γn,m , γn,s , ¶ [0235]: “a priori estimate may also depend on the a posteriori estimate, the a priori, or the noise estimate (or gain estimate) from the contra-lateral hearing instrument”).  
Regarding claim 7, the combination of Andersen and Jensen discloses all the limitations of claim 3. 
 Jensen further discloses a hearing device wherein said first SNR estimator is configured to provide said first target signal-to-noise ratio estimate independently in each frequency channel (Jensen, ¶ [0030]).  
Regarding claim 9, the combination of Andersen and Jensen discloses all the limitations of claim 1. 
Andersen further discloses a hearing device wherein said SNR-to-gain converter comprises said neural network, wherein the weights of the neural network have been trained with a plurality of training signals (Andersen, ¶ [0163]: “The multitude of electric input signals are fed to processor for generating a single processed electric input signal, which is used as input to the first trainable neural network”).
Regarding claim 12, the combination of Andersen and Jensen discloses all the limitations of claim 1. 
Jensen further discloses a hearing device wherein the SNR estimator and/or the SNR-to-gain estimator is configured to receive additional inputs from one or more SNR estimate… the select control parameter for a given frequency index k is determined in dependence of inputs from one or more detectors (e.g. onset indicators, wind noise or voice detectors, etc.)”). 
Regarding claim 16, the combination of Andersen and Jensen discloses all the limitations of claim 1. 
Jensen further discloses a hearing device wherein said SNR-to-gain estimator is configured to provide a maximum amount of noise reduction (Jensen, ¶ [0153]: “The a priori SNR may e.g. be converted to a gain in an optional SNR to gain conversion unit providing a resulting current noise reduction gain… to provide noise reduced signal”). 
 	Regarding claim 17, the combination of Andersen and Jensen discloses all the limitations of claim 16. 
Jensen further discloses a hearing device configured to provide that said maximum amount of noise reduction is dependent on the type of noise (Jensen, ¶ [0094]: “the select control parameter for a given frequency … is determined in dependence of inputs from one or more detectors (e.g. onset indicators, wind noise or voice detectors, etc.)”).  
Regarding claim 18, the combination of Andersen and Jensen discloses all the limitations of claim 1. 
Jensen further discloses a hearing device being constituted by or comprising a 
hearing aid, a headset, an earphone, an ear protection device or a combination thereof (Jensen, ¶ [0076]: “use is provided in a system comprising one or more hearing instruments, headsets, ear phones, active ear protection systems, etc., e.g. in handsfree telephone systems, teleconferencing systems, public address systems, karaoke systems, classroom amplification systems, etc.”).
Regarding claim 22, the combination of Andersen and Jensen discloses all the limitations of claim 21. 
Jensen further discloses a hearing aid comprising a combination unit  (Jensen, Fig. 2, BFU) and wherein said gain values are applied to said at least one electric input signal to provide a processed signal representative of said sound for further processing or presentation to the user as stimuli perceivable as sound (Jensen, ¶ [0146]: “the fast-varying gain is to maintain time-frequency tiles dominated by speech unaltered while the time-frequency tiles dominated by noise is suppressed.… the resulting modulation of the enhanced signal increases… leading to a higher speech intelligibility”).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 20190222943 A1), in view of Jensen (US 20170345439 A1) and further in view of Cleve (US 20200184991 A1).
Regarding claim 11, the combination of Andersen and Jensen discloses all the limitations of claim 1. 
The combination of Andersen and Jensen fails to discloses a hearing device wherein the neural network is optimized towards only partly attenuating the noise components of the at least one electric input signal(s).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective failing date of the claimed invention to add Cleve to the combination of Jensen with Andersen so that a neural network can be trained to recognize noise that arrives at the system and remove this noise (i.e., relatively high levels of environmental sound) from the signal by attenuating the noise.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 20190222943 A1) in view of Jensen (US 20170345439 A1), and further in view of Pedersen (US 20100303267 A1).
Regarding claim 23, the combination of Andersen and Jensen discloses all the limitations of claim 21. 
However, the combination of Andersen and Jensen fails to disclose a hearing aid configured to provide said time frequency representation of the at least one electric input signal comprises magnitude information as well as phase information.
In an analogous field of endeavor, Pedersen (US 20100303267 A1)  disclose a hearing aid configured to provide said time frequency representation of the at least one electric input signal comprises magnitude information as well as phase information (Pedersen, ¶ [0028] and ¶ [0078]: “comprises real ( magnitude) and imaginary parts ( phase angle) of the input signal in the particular time and frequency unit”).

Regarding claim 24, the combination of Andersen, Jensen and Pedersen discloses all the limitations of claim 23.
Jensen further discloses a hearing aid according configured to provide that the inputs to said SNR-to-gain converter (Jensen, ¶ [0153]: “SNR may … be converted to a gain in an …SNR to gain conversion unit”) 
However, Jensen fails to teach a magnitude information as well as phase information.
In an analogous field of endeavor, Pedersen discloses a magnitude information as well as phase information (Pedersen, ¶ [0078]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective failing date of the claimed invention to add Pedersen to the combination of Andersen and Jensen to provide magnitude and phase of the input signal.
Claim 25 is rejected with the same rational as claim 24.
Regarding claim 26, the combination of Andersen, Jensen and Pedersen discloses all the limitations of claim 23.
Jensen further discloses configured to provide that the outputs of said SNR-to-gain converter (Jensen, Fig. 9B, item SNR2G, and GNR, ¶ [0153])  
However, Jensen fails to provide a magnitude information of the output as well as phase information.
the magnitude and/or phase of CF (or CR) at different instances in time and frequency”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective failing date of the claimed invention to add Pedersen to the combination of Andersen and Jensen to provide magnitude and phase of the output signal.

Allowable Subject Matter
Claim 8, 10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance of claim 20.
Regarding claim 20, Andersen and Jensen is the closest prior art to the applicants invention, which teaches a system according to claim 1. Bergmann (EP 3101919 A1) discloses one or more of the input audio signal is supplied to the first filter via a first wireless link (Bergmann, Fig. 2, Novelty: “Each hearing aid has input unit that provides electric input signals representing sound, beamformer that spatially filters input signals, antenna and transceiver circuit (Rx/Tx) that establish wireless communication link (WL-PP) to allow exchange of audio data between hearing aids”) 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654